Citation Nr: 0116879	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  96-27 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to April 
1989.  

This matter arises from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

The issue of entitlement to an increased rating for the left 
knee disability will be addressed in the REMAND portion of 
this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable resolutions 
of the issues on appeal has been identified and obtained by 
the RO.  

2.  The medical evidence shows that the veteran manifests 
hearing acuity not exceeding Level I in both ears from July 
1995 to the present time.  


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation for 
the veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.85, Diagnostic Code 6100 (1998 & 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his bilateral 
hearing loss is greater than reflected by the currently 
assigned noncompensable disability rating.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act, which applies to all pending claims for VA 
benefits and which provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits under the laws 
administered by the VA.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 ("VCAA"), 114 
Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See VCAA, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the 
obligations of the VA with respect to the duty to assist.  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a viable claim.  See VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §  5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA, the VA's redefined 
duty to assist has been fulfilled.  The Board finds that the 
veteran has been provided adequate notice as to the evidence 
needed to substantiate his claim for an increased rating.  
The Board concludes that the discussions as contained in the 
initial rating decision, in the statement of the case (SOC), 
in subsequent supplemental statements of the case (SSOCs), 
and in correspondence with the veteran have provided him with 
notice of the applicable regulations and with sufficient 
information regarding the evidence necessary to substantiate 
his claim.  The Board finds, therefore, that such documents 
are essentially in compliance with the VA's revised notice 
requirements.  The Board concludes that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue involving entitlement to an 
increased rating for bilateral hearing loss has been 
obtained.  Such evidence includes the veteran's service 
medical records, records of treatment following service, 
reports of VA rating examinations, personal statements by the 
veteran advancing his contentions, and transcripts of 
personal hearing testimony given before a Hearing Officer and 
before the undersigned Board Member at the RO.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims for increased 
ratings.  Therefore, no further assistance to the veteran 
regarding the development of the evidence is required, and 
would otherwise be unproductive.  See VCAA; McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2000).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Further, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2000).  

In evaluating claims involving service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In 
addition, during the pendency of this appeal, regulatory 
changes amended the VA Rating Schedule, 38 C.F.R. Part 4, 
including the rating criteria for evaluating hearing loss 
disorders.  This amendment became effective June 10, 1999.  
See 64 Fed. Reg. 25202 through 25210 (May 11, 1998).  See 
also 38 C.F.R. Part 4 (2000).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the VA must apply the regulatory version most 
favorable to the veteran.  See Karnas v. Derwinski, at 312-
13.  However, where the amended regulations expressly provide 
for an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the Board must evaluate the veteran's claim for 
assignment of a compensable evaluation for his bilateral 
hearing loss from June 10, 1999, under both the former and 
the current regulations in the Rating Schedule, in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  

Although the new regulations were not in effect when the 
initial rating decision of January 1996 was rendered, the 
Board notes that the amended regulations did not result in 
any substantive changes relevant to this appeal.  
Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  See 64 Fed. Reg. 25202 
(May 11, 1999); 38 C.F.R. §§ 4.85-4.87 (2000), (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of controlled 
speech discrimination test, and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither set of rating criteria can be more favorable to the 
veteran's claim since the criteria are identical.  

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2000).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(2000), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).  

To evaluate the degree of disability resulting from defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. 
§§ 4.85 and 4.87, Diagnostic Code 6100, Table VI (1998), as 
amended by 64 Fed. Reg. 25202 through 25210 (May 11, 1999); 
38 C.F.R. § 4.85(b) and (e) (2000).  See generally Lendenmann 
v. Principi, supra.  The amended regulations changed the 
title of Table VI from "Numeric Designations of Hearing 
Impairment" to "Numeric Designations of Hearing Impairment 
Based on Puretone Threshold Average and Speech 
Discrimination.'  See 64 Fed. Reg. 25204 (May 11, 1999); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2000).  

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating the audiological disabilities specifically 
indicates that, except for certain "unusual patterns of 
hearing impairment," the regulatory changes do not 
constitute liberalizing provisions.  Id. at 25204.  The 
"unusual patterns of hearing impairment" include cases 
where the puretone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, or 4000 Hertz) is 55 decibels 
or more, or where the puretone thresholds are 30 decibels or 
less at 1000 Hertz (Hz) and 70 decibels or more at 2000 Hz.  
However, these revisions, even when applied, do not affect 
the evaluation of the veteran's hearing loss, as the 
amendment notes that they are an attempt to assure more 
equitable evaluations in a small number of veterans with 
unusual patterns of hearing impairment.  See 61 Fed. Reg. 
25203 (May 11, 1999).  

In the present case, service connection for bilateral hearing 
loss was established by a July 1991 rating decision.  An 
initial noncompensable evaluation was assigned, effective 
from March 28, 1991.  In July 1995, the veteran filed a claim 
for an increased rating for his bilateral hearing loss.  His 
claim was denied by a January 1996 rating decision.  This 
appeal followed.  

In support of his claim for an increased rating, the veteran 
submitted a report of a VA audiological examination conducted 
in June 1995.  The results of that test found that his 
puretone thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
60
LEFT
10
20
15
20
70

The average puretone decibel loss in the right ear was 20 
decibels, and in the left ear was approximately 31 decibels.  
(The average is computed from the results of 1000, 2000, 
3000, and 4000 Hz; the results at 500 Hz are only used to 
determine whether hearing loss disability, under VA 
standards, is present).  Speech audiometry revealed speech 
recognition ability of 96 percent in both the right and left 
ears.  

Applying the pertinent rating criteria (under both the former 
and the newly revised standards) to the veteran's June 1995 
examination yields numerical category designations of I in 
both the right and left ears (between 0 and 41 average 
puretone hearing loss, with between 92 and 100 percent of 
speech discrimination).  Entering the category designations 
for the veteran's bilateral hearing loss into Table VII 
produces a disability evaluation of 0 percent under 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

After the veteran's claim was received, he was afforded a VA 
rating examination in November 1995.  The results of that 
test found his puretone thresholds, in decibels, to be as 
follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
15
60
LEFT
5
5
15
25
60

The average puretone decibel loss in the right ear was 23 
decibels, and in the left ear was 26 decibels.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the right ear and of 96 percent in the left ear.  

Applying the pertinent rating criteria to the veteran's 
November 1995 examination also yields numerical category 
designations of I in both the left and right ears.  Entering 
the category designations for the veteran's bilateral hearing 
loss into Table VII produces a disability evaluation of 0 
percent under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The veteran underwent a VA audiological examination in 
November 1996.  The results of that test show that his 
puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
60
LEFT
5
10
10
25
60

The average puretone decibel loss in the right ear was 
approximately 24 decibels, and in the left ear was 
approximately 26 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in both the right and left 
ears.  A note appended to the audiological test results 
states that there was no significant change in the veteran's 
hearing acuity from the VA rating examination of November 
1995.  

Applying the pertinent rating criteria to the veteran's 
November 1996 audiological examination yields numerical 
category designations of I in both the left and right ears 
(between 0 and 41 average puretone hearing loss, with between 
92 and 100 percent of speech discrimination).  Entering the 
category designations for the veteran's bilateral hearing 
loss into Table VII produces a disability evaluation of 0 
percent under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The veteran appeared at a personal hearing before a Hearing 
Officer at the RO in April 1997.  He testified that he worked 
in a machine-manufacturing plant, and that he used hearing 
aids.  The veteran indicated that his hearing disability 
caused some difficulties with the performance of his work-
related duties.  He also testified that he had undergone his 
most recent audiological examination in November 1996.  

In December 1997, the veteran underwent an additional VA 
rating examination.  The results of that test found his 
puretone thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
60
LEFT
10
5
15
25
65

The average puretone decibel loss in the right ear was 23 
decibels, and in the left ear was 27 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in both the right and left ears.  

Applying the pertinent rating criteria to the veteran's 
December 1997 rating examination yields numerical category 
designations of I in both the right and left ears (between 0 
and 41 average puretone hearing loss, with between 92 and 100 
percent of speech discrimination).  Entering the category 
designations for the veteran's bilateral hearing loss into 
Table VII produces a disability evaluation of 0 percent under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

An affidavit dated in April 1998 was received from Ms. A. J. 
C.  According to Ms. C., she had been acquainted with the 
veteran for approximately six months, and had become aware of 
his hearing disability.  She stated that the veteran 
experienced difficulty hearing normal sounds such as a 
ringing telephone, alarms, doorbells, and similar sounds.  In 
addition, she stated that the veteran experienced difficulty 
carrying on conversations due to his hearing problems.  

In March 2001, the veteran appeared before the undersigned 
Board Member at the RO and testified that he experienced 
difficulty hearing, and that the currently assigned 
noncompensable evaluation did not provide adequate 
compensation for his hearing disability.  He testified that 
he experienced constant tinnitus and that he had been issued 
hearing aids.  It was explained to the veteran that he was 
already service connected for tinnitus, and that the 
presently assigned 10 percent rating was the only schedular 
rating available for that disability.  The veteran testified 
that he normally underwent hearing tests in January, and that 
he had missed the most recent hearing test.  He stated that 
he thought he had undergone a hearing test in the first part 
of the last year.  When asked if he felt that his hearing 
loss disability had increased in severity, the veteran 
reiterated statements made previously throughout the course 
of this appeal regarding his symptoms.  He did not state that 
his hearing had worsened since the 1997 VA examination.

After applying the criteria set forth under 38 C.F.R. § 4.85 
to the evidence of record, the Board must conclude that the 
presently assigned noncompensable evaluation for the 
veteran's bilateral hearing loss is appropriate, and that the 
preponderance of the evidence is against assignment of a 
higher disability rating under the applicable diagnostic 
code.  See Karnas, supra.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim for assignment of a compensable 
rating for bilateral hearing loss, that would give rise to 
reasonable doubt in his favor, the benefit of the doubt 
doctrine as set forth in the VCAA is not applicable.  

The Board recognizes the veteran's contentions that his 
bilateral hearing loss causes him to experience difficulties 
at home and work, and that his disability has increased in 
severity over time.  However, notwithstanding the fact that 
service connection is in effect for a hearing loss 
disability, it is nonetheless not shown to be of a degree of 
severity in excess of Level I in either ear.  Further, while 
recognizing the veteran's statements and testimony in 
addition to the lay affidavit provided by Ms. C., the Board 
notes that such statements do not bear on the issue at hand, 
namely the severity of his service-connected hearing loss 
which is measured by a mechanical application of test results 
to evaluative criteria.  

Despite the veteran's contentions, the audiometric results 
discussed above consistently fail to disclose the presence of 
an overall disability picture to the degree that would 
support assignment of a compensable disability evaluation for 
bilateral hearing loss.  The Board recognizes that at his 
March 2001 personal hearing, the veteran testified that he 
thought he had undergone a VA hearing test early in the 
previous year.  However, VA clinical treatment records were 
sought as recently as May 2000, and fail to show that the 
veteran had undergone any such hearing tests.  Further, his 
testimony regarding the severity of his symptoms is 
essentially duplicative of the symptomatology he claimed to 
have experience throughout the course of this appeal.  When 
asked if his hearing disability had increased in severity 
since the time of his last rating examination, the veteran 
only made references to the same type of symptomatology as he 
had previously alleged at the outset of his claim.  The Board 
has considered such statements, and finds that they do not 
constitute an assertion that his hearing loss disability has 
increased in severity since the time he last underwent a VA 
rating examination.  The Board finds, therefore, that it is 
not necessary to remand the case back to the RO for further 
development.  Accordingly, based on the foregoing, the Board 
finds no basis upon which to grant a compensable evaluation 
for the veteran's bilateral hearing loss.  Therefore, the 
veteran's appeal pertaining to his claim for an increased 
rating for bilateral hearing loss must be denied.  

Although the Board has denied the veteran's claim for an 
increased rating for bilateral hearing loss, it is not 
precluded from consideration of the veteran's claim on an 
extraschedular basis.  The potential application of Title 38 
of the Code of Federal Regulations (2000), in addition to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000), have also been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions in this case.  However, there has been no showing 
that the disability under consideration, bilateral hearing 
loss, has caused marked interference with employment, has 
necessitated frequent periods of hospitalization, or 
otherwise render impracticable the application of the regular 
schedular standards.  In this case, the Board finds no 
evidence of an exceptional or unusual disability picture 
which renders impracticable the application of the regular 
schedular standards.  In that regard, the Board observes that 
the applicable rating criteria contemplate higher disability 
ratings for the veteran's bilateral hearing loss on a 
schedular basis.  However, his objectively manifested 
symptomatology has not been found to be of such severity as 
to warrant assignment of a higher evaluation on a schedular 
basis.  Likewise then, referral for consideration of an 
extraschedular rating is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to assignment of a compensable evaluation for 
bilateral hearing loss is denied.  


REMAND

The veteran is currently assigned a 10 percent evaluation for 
his left knee disability, and contends that his knee 
disability has increased since he last underwent a VA rating 
examination.  Historically, service connection for what was 
then characterized as residuals of a left knee injury with 
degenerative joint disease was established by a July 1991 
rating decision.  An initial 10 percent evaluation was 
assigned, effective from March 28, 1991.  At that time, the 
veteran was rated under the diagnostic code by which 
recurrent subluxation and lateral instability were evaluated, 
38 C.F.R. § 4.71a, Diagnostic Code 5257, and under the 
diagnostic code by which degenerative arthritis was 
evaluated, 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The veteran's claim for an increased rating was received in 
July 1995, and he underwent a VA rating examination the 
following November.  The veteran underwent his most recent VA 
rating examination of the left knee in connection with the 
present claim in September 1997.  The examination reports 
consistently disclosed that he was not objectively shown to 
experience any recurrent subluxation or lateral instability, 
but that he did have some limitation of flexion due to 
degenerative arthritis in the left knee.  

In any event, the veteran appeared before the undersigned 
Board Member at his March 2001 personal hearing, and 
testified that he experienced recurrent subluxation and 
lateral instability in his left knee which required the use 
of a knee brace.  When asked by his representative whether 
the symptomatology with respect to the left knee had become 
worse since he had last undergone a VA rating examination, 
the veteran responded in the affirmative.  Additional 
clinical treatment records have been received since the 
veteran last underwent a VA rating examination, and he 
testified that he was undergoing regular treatment for his 
left knee disability.  

Accordingly, in order to ensure compliance with the duty to 
assist provisions as contained in the VCAA, and to ensure 
that all due process requirements have been met, the Board 
finds that the issue of entitlement to an evaluation in 
excess of 10 percent for the veteran's left knee disability 
must be REMANDED back to the RO for additional development.  
The Board finds that as the veteran has alleged that his 
symptomatology with respect to the left knee has increased in 
severity since the last rating examination, and that as he 
has submitted additional evidence purporting to show an 
increase in severity that was not reflected in the September 
1997 rating examination report, he should be scheduled to 
undergo an additional VA rating examination to evaluate the 
severity of his service-connected left knee disability.  
Afterwards, the RO should readjudicate the veteran's claim on 
the basis of all available evidence.  

Therefore, based on the foregoing, the case is REMANDED for 
the following action:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that all the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

2.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his left knee disability.  
After securing any necessary 
authorization, the RO should obtain any 
such additional records which have been 
identified and are not presently 
associated with the claims file.  If no 
additional treatment records have been 
identified or are otherwise unavailable, 
the RO should so indicate.  It is not 
necessary to obtain duplicate copies of 
clinical treatment records already 
associated with the claims file.  

3.  The veteran should be scheduled to 
undergo a VA orthopedic examination, 
conducted by the appropriate specialist, 
to evaluate the severity of his service-
connected left knee disability.  The 
veteran's claims file must be made 
available to the examiner for review in 
advance of the scheduled examination.  
The examiner is requested to review the 
pertinent rating criteria for rating knee 
disabilities and address that criteria in 
the examination report.  All necessary 
tests should be conducted including x-
rays of the left knee. The examiner is 
requested to record all ranges of motion 
of the veteran's left knee.  The examiner 
should also provide a full description of 
all symptomatology associated with the 
veteran's service-connected left knee 
disability that affect the veteran's 
ordinary activities, including the extent 
of any painful or weakened movement, 
excess fatigability, or any 
incoordination as well as any lateral 
instability or recurrent subluxation of 
the left knee.  To the extent possible, 
any additional functional loss due to 
painful or weakened movement, excess 
fatigability or incoordination should be 
assessed in terms of additional loss of 
range of motion.  If this is not 
feasible, the examiner should so state.  
The examiner is requested to include a 
complete rationale for all medical 
opinions expressed in the typewritten 
report.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for the veteran's left knee 
disability on the basis of all available 
evidence.  The RO should consider the 
provisions of VAOPGCPREC 23-97 and 9-98 
in evaluating the veteran's claim.  If 
the benefit sought is not granted, the 
veteran and his service representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to afford the veteran all due process to 
which he is entitled.  The Board does not intimate any 
opinion as to the merits of this case, either favorable or 
unfavorable, at this time.  

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

